SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUNDS: Deutsche Capital Growth Fund Deutsche Core Equity Fund Deutsche CROCI® International Fund Deutsche European Equity Fund Deutsche Floating Rate Fund Deutsche Global Growth Fund Deutsche International Value Fund The following information replaces the disclosure in Part I: APPENDIX I-J – ADDITIONAL INFORMATION in the each fund’s Statement of Additional Information: Fund Class CUSIP Number Deutsche Capital Growth Fund Class A 25157M109 Fiscal Year End: 9/30 Class B 25157M208 Class C 25157M307 Class R 25157M851 Class R6 25157M620 Class S 25157M406 Institutional Class 25157M760 Deutsche Core Equity Fund Class A 25157M729 Fiscal Year End:9/30 Class B 25157M653 Class C 25157M661 Class R 25157M646 Class R6 25157M612 Class S 25157M679 Institutional Class 25157M687 Deutsche CROCI® International Fund Class A 25156G673 Fiscal Year End: 8/31 Class B 25156G681 Class C 25156G699 Class R6 25156G582 Class S 25156G715 Institutional Class 25156G731 Deutsche European Equity Fund Class A 25156A684 Fiscal Year End: 8/31 Class C 25156A676 Class S 25156A650 Institutional Class 25156A668 Deutsche Floating Rate Fund Class A 25157W602 Fiscal Year End: 5/31 Class C 25157W701 Class S 25157W883 Class R6 25157W875 Institutional Class 25157W800 Deutsche Global Growth Fund Class A 25156A775 Fiscal Year End: 8/31 Class B 25156A791 Class C 25156A817 Class R 25156A825 Class S 25156A833 Institutional Class 25156A700 Deutsche International Value Fund Class A 25156G822 Fiscal Year End: 8/31 Class C 25156G830 Class S 25156G855 Institutional Class 25156G848 Please Retain This Supplement for Future Reference March 31, 2015 SAISTKR-200
